Citation Nr: 0801984	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  97-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for left ankle and left 
foot disabilities.  

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
October 1974.

In March 1989, the RO determined that the veteran's VA claims 
file had been lost; the current file is a rebuilt one.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1996 rating decision which, inter alia, denied 
service connection for arthritis of the ankles and feet.  The 
veteran filed a notice of disagreement (NOD) in September 
1996, and the RO issued a statement of the case (SOC) in 
October 1996.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in November 
1996.

In November 1996, the veteran testified during a hearing 
before RO personnel; the transcript of that hearing is of 
record.

In December 1998, January 2000, January 2002, June 2004, and 
March 2005, the Board remanded the claim for service 
connection for left ankle and left foot disabilities to the 
RO for additional action.  Following completion of the 
requested action, the RO continued the denial of the 
veteran's claim (as reflected in July 1999, July 2001, 
February 2004, January 2005, and August 2005 supplemental 
SOCs (SSOCs)).  

In March 2006, the Board denied the veteran's claim for 
service connection for left ankle and left foot disabilities.  
The veteran, in turn, appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2007, the Court granted the parties' Joint Motion 
for Remand (Joint Motion), vacating the Board's decision, and 
remanding the claim to the Board for further proceedings 
consistent with the Joint Motion.  

The Board notes that the American Legion previously 
represented the veteran in this appeal.  In December 2007, 
the Board received a letter from Daniel G. Krasnegor, 
indicating that he would be representing the veteran.  The 
Board recognizes the change in representation.  See 38 C.F.R. 
§ 20.603 (2007).

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  The remand also addresses 
the claim for a TDIU-for which the veteran has completed the 
first of two actions required to replace this matter in 
appellate status.  VA will notify the veteran when further 
action, on his part, is required.  

As a final preliminary matter, the Board notes that, in the 
March 2006 decision, the Board referred a claim for secondary 
service connection for left ankle and left foot disabilities 
to the RO for appropriate action.  There is no indication in 
the record that this matter has yet been addressed; hence, it 
is again referred to the RO for appropriate action.  


REMAND

Regarding the claim for service connection for left ankle and 
left foot disabilities, the Board finds that, unfortunately, 
in light of points raised in the Joint Motion, additional RO 
action on the claim is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
matter.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

In the Joint Motion, the parties noted that, in support of 
his claim, the veteran had submitted a November 1995 letter 
from his private podiatrist, Dr. A. Fortuna, in which Dr. 
Fortuna reported diagnoses including chronic calcaneal 
bursitis with osseous spur formation and traumatic arthritis 
of both ankles.  Dr. Fortuna attributed the veteran's 
bilateral heel spur formation to in-service injury.  During 
VA examination in May 1996, X-ray revealed bone spurring at 
the medial interphalangeal joint of the left great toe, 
bilateral plantar and posterior calcaneal bone spurs, and a 
tiny ossification to the left distal tibia.  The diagnosis 
was degenerative joint disease, both feet.    

In January 2002, the Board remanded the claim for a VA 
examination to ascertain the nature and etiology of all 
disorders of the left ankle and foot.  The examiner was 
specifically asked to comment on the November 1995 letter 
from Dr. A. Fortuna and the May 1996 VA examination report.  
The examiner was also asked to state as precisely as possible 
the exact diagnoses of all current disorders of the veteran's 
left ankle and left foot.  

On VA examination in January 2004, the examiner concluded 
that there were no gross abnormalities of the left foot.  
However, no X-rays were conducted,  no findings pertaining to 
the left ankle were provided, and there was no discussion of 
the letter from Dr. A. Fortuna or the May 1996 VA examination 
report.  

As such, in June 2004, the Board remanded the claim for a new 
VA examination.  In the remand, the Board specifically 
instructed that the examination should be performed by a VA 
physician who had not previously examined the veteran, and 
requested that the examiner comment on the November 1995 
letter from Dr. A. Fortuna and the May 1996 VA examination 
report, noting disorders of the left ankle and foot.  

The veteran was afforded another VA examination in July 2004.  
However, this examination was conducted by the same examiner 
who examined the veteran in May 1996.  Because the RO did not 
comply with the directives of the June 2004 remand, in March 
2005, the Board again remanded the claim for a new VA 
examination of the left foot and ankle, again, specifically 
instructing that the examination should be performed by a VA 
physician who had not previously examined the veteran and 
that the examiner should comment on both the November 1995 
letter from Dr. A. Fortuna and the May 1996 VA examination 
report.  

Private medical records from March and April 2005 reflect 
that an X-ray examination revealed degenerative joint disease 
of the left ankle.  These records also include clinical 
findings of digital and metatarsal deformities bilaterally.    

The veteran was afforded another VA examination in April 
2005, by a physician who had not previously examined him.  
However, due to only two sentences of the dictation of the 
examination report being transcribed, the veteran was 
examined again in May 2005.  The examiner acknowledged review 
of the claims file and examined the veteran.  The examiner 
noted that the veteran brought with him X-rays that he had 
done on his own at a non-VA facility, but did not discuss 
those X-ray findings.  The impression was no musculoskeletal 
abnormality identifiable in the ankle of either foot or the 
left foot.  The examiner opined that the veteran's complaints 
of severe pain in both feet and ankles were related to 
neuropathy, rather than to any underlying musculoskeletal 
condition.  However, the examiner did not comment on the 
findings of Dr. A. Fortuna, the May 1996 VA examination, or 
the positive X-ray examination noted in the March and April 
2005 private treatment records.  

In March 2006, the Board denied this claim on the basis that 
there was no persuasive evidence of a nexus between any 
disability currently affecting the left ankle and/or the left 
foot and military service.  However, in the Joint Motion, the 
parties indicated that a remand was necessary because the 
Board failed to ensure the RO's compliance with the Board's 
prior remand orders in January 2002, June 2004, and March 
2005.   See Joint Motion, p. 1.  

Specifically, the parties indicated that, in aggregate, the 
previous remands required that the veteran be examined by a 
physician who had not previously examined him, and that 
physician comment on the 1995 and 1996 reports that diagnosed 
musculoskeletal disorders of the left foot and ankle.  The 
parties also noted that the result of the previous remands 
was three examinations, none of which complied with the 
mandates of the previous remands.  It was further indicated 
that, given the additional evidence added to the record, 
comment was necessary on the March and April 2005 findings of 
degenerative joint disease of the left ankle and metatarsal 
deformities bilaterally.  See Joint Motion, p. 5.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).  

Hence, the RO should arrange for the veteran to undergo 
another VA medical examination, by an appropriate physician 
who has not previously examined him, at a VA facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim (as the claim will be adjudicated on 
the basis of evidence of record).  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Philadelphia VA Medical Center (VAMC) dated from April 1998 
to December 2000.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent VA treatment records 
since December 2000, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should invite the 
veteran to submit all pertinent evidence in his possession 
(not previously requested), and ensure that its notice to the 
veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

As a final matter, the Board notes that the claims file 
reflects that, in a June 2005 rating decision, the RO denied 
the veteran's claim for service connection for diabetes 
mellitus, associated with herbicide exposure.  In July 2005, 
the veteran expressed disagreement with the denial of service 
connection for diabetes mellitus.  Although a NOD has been 
filed with the June 2005 denial of the claim for service 
connection for diabetes mellitus, the RO has yet to issue a 
SOC with respect to that claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).  Consequently, this matter must be 
remanded to the RO for the issuance of an SOC.  Id.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Philadelphia VAMC all records of 
evaluation and/or treatment of the 
veteran's left ankle or left foot, since 
December 2000.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent the claim for service 
connection for left ankle and left foot 
disabilities that is not currently of 
record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and notify the veteran of the 
type of evidence that is the veteran's 
ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his attorney of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA orthopedic examination, by an 
appropriate physician who has not 
previously examined the veteran, at a VA 
medical facility.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner identify all current 
disability/ies affecting the left ankle 
and left foot.  Regarding each diagnosed 
disability, the examiner should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is medically related to 
service, or the veteran's service-
connected arthritis of the right great 
toe or ingrown toenails.  In providing 
the requested opinion, the examiner must 
specifically consider and discuss the 
November 1995 letter from Dr. A. Fortuna, 
the May 1996 VA examination report, the 
private treatment records from March and 
April 2005 (reflecting findings of 
degenerative joint disease of the left 
ankle and metatarsal deformities 
bilaterally) and any other pertinent 
medical evidence.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for left ankle and 
left foot disabilities in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.

9.  The RO must furnish to the veteran 
and his attorney an SOC with respect to 
the June 2005 denial of the claim for 
service connection for diabetes mellitus, 
to include as due to Agent Orange 
exposure, along with a VA Form 9, and 
afford them the appropriate opportunity 
to file a substantive appeal to perfect 
an appeal as to that issue.  The veteran 
and his attorney are hereby reminded that 
to obtain appellate review of the 
aforementioned matter, a timely appeal 
must be perfected within 60 days of the 
issuance of the SOC.

10.  The RO should not return to the 
claims file to the Board until after the 
veteran perfects an appeal as to the 
denial of the claim for service 
connection for diabetes mellitus, or the 
time period for doing so expires, 
whichever occurs first. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

